RENDERED: APRIL 23, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals
                            NO. 2019-CA-1766-MR

ERIC JONES; ELIZABETH WILLOUGHBY;
IAN ROBERTS; JEREMY POWER; AND
PAIGE CLARK
                                                                 APPELLANTS


             APPEAL FROM MONTGOMERY CIRCUIT COURT
v.            HONORABLE WILLIAM EVANS LANE, JUDGE
                      ACTION NO. 18-CI-90100


JENNIFER WRIGHT SMALLWOOD, AS
ADMINISTRATRIX OF THE ESTATE OF
RYAN ALAN SMALLWOOD, DECEASED;
BRIANNA NICOLE SIMPSON, AS THE
PARENT, NATURAL FRIEND, AND
GUARDIAN OF JOHNNY AND JANIE DOE
(MINORS); AND KLOUD JONES                                          APPELLEES


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: The Jailer and Deputy Jailers of Montgomery County

Regional Jail appeal from the Montgomery Circuit Court’s order denying their
motion for summary judgment in a wrongful death action brought by the family

and heirs of Ryan Smallwood. The jail had filed a cross-claim against Kloud

Jones, an inmate at the jail. We affirm.

             Ryan Smallwood became an inmate at the jail in April 2017, when he

was incarcerated for a burglary conviction. His intake psychiatric evaluation

(performed by a healthcare provider at Pathways, Inc., and mandatory under the

jail’s policies and procedures because Smallwood had a history of suicidal

behavior) indicated that Smallwood suffered from schizoaffective disorder

(schizophrenia), causing him to hear voices and react violently. Smallwood was

thereafter deemed a high-risk inmate. He transferred to the Kentucky State

Reformatory/Kentucky Correctional Psychiatric Center, where he remained for

about three weeks. Smallwood returned to the Montgomery County Regional Jail

on May 19, 2017.

             In August of that year, because of behavioral changes and suicidal

ideation as well as confrontations with another inmate, Smallwood’s prescription

was increased. He was placed in an observation cell and safety smock but was

released as lower risk within 48 hours. The following month, Smallwood suffered

from panic attacks, and his medication was again adjusted. On November 20,

2017, after another confrontation with the same inmate, Smallwood was again

placed in an observation cell for three days.


                                           -2-
                  Two days later, inmate Kloud Jones was processed into the jail. Jones

was patted down and frisked, given a change of clothing, and placed in the same

cell as Smallwood. Unbeknownst to the jail personnel, Jones was in possession of

fentanyl which he later passed on to Smallwood. Smallwood ingested the drugs,

became unconscious, and was later pronounced dead at St. Joseph Hospital in Mt.

Sterling. The cause of death was “acute fentanyl toxicity.”

                  On May 3, 2018, Jones was indicted in federal court for distributing

fentanyl and causing Smallwood’s death. He later entered a guilty plea and

received 300 months’ imprisonment.

                  On May 24, 2018, Smallwood’s estate filed a wrongful death action

against the Montgomery County Regional Jail, Eric Jones (the Jailer), Lieutenant

Elizabeth Willoughby, and Deputies Paige Clark and Jeremy Power. In February

2019, the complaint was amended to include Chief Ian Roberts as a defendant.1

Meanwhile, the previous month, the defendants filed a third-party complaint

against Kloud Jones for indemnity, contribution, and apportionment in relation to

Smallwood’s death.

                  The circuit court ordered a discovery deadline of March 1, 2019 and

scheduled trial to begin on November 4 of that year. On October 14, 2019, the

Jailers moved for summary judgment, arguing that they were entitled to dismissal


1
    We refer to these parties collectively as “the Jailers.”

                                                    -3-
under qualified official immunity. The parties briefed the issue, and a hearing was

held on October 25, 2019. The circuit court entered its order denying the motion

on November 6, 2019, and the Jailers filed an interlocutory appeal two weeks later.

             We begin by stating our standard of review of summary judgment

denial, especially as it relates to qualified official immunity:

                     Our standard of review in an appeal from a
             summary judgment is well-settled in the Commonwealth.
             “The standard of review on appeal when a trial court
             grants a motion for summary judgment is ‘whether the
             trial court correctly found that there were no genuine
             issues as to any material fact and that the moving party
             was entitled to judgment as a matter of law.’” Lewis v. B
             & R Corp., 56 S.W.3d 432, 436 (Ky. App. 2001), citing
             Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996);
             Palmer v. International Ass’n of Machinists & Aerospace
             Workers, 882 S.W.2d 117, 120 (Ky. 1994); CR 56.03.
             “Because summary judgment involves only legal
             questions and the existence of any disputed material
             issues of fact, an appellate court need not defer to the
             trial court’s decision and will review the issue de novo.”
             Lewis, 56 S.W.3d at 436, citing Scifres, 916 S.W.2d at
             781; Estate of Wheeler v. Veal Realtors and Auctioneers,
             Inc., 997 S.W.2d 497, 498 (Ky. App. 1999); Morton v.
             Bank of the Bluegrass and Trust Co., 18 S.W.3d 353, 358
             (Ky. App. 1999). With this standard in mind, we shall
             review the judgment on appeal.

                    Our Supreme Court’s opinion in Yanero v. Davis,
             65 S.W.3d 510 (Ky. 2001), is the seminal case on
             sovereign immunity in the Commonwealth. On the issue
             of official immunity, the Court instructs that this “is
             immunity from tort liability afforded to public officers
             and employees for acts performed in the exercise of their
             discretionary functions. It rests not on the status or title
             of the officer or employee, but on the function

                                          -4-
performed.” Id. at 521, citing Salyer v. Patrick, 874 F.2d
374 (6th Cir. 1989). The Yanero Court explained that
official immunity may be either absolute, when an officer
or employee of the state or a governmental agency is
sued in his representative capacity, or qualified, when the
officer or employee is sued in his individual capacity. Id.
at 521-22. The question of whether a defendant is
protected by the doctrine of official qualified immunity is
a question of law, which we review de novo. Rowan
County v. Sloas, 201 S.W.3d 469, 475 (Ky. 2006)
(citations omitted).

       Qualified official immunity “affords protection
from damages liability for good faith judgment calls
made in a legally uncertain environment” and “applies to
the negligent performance by a public officer or
employee of (1) discretionary acts or functions, i.e., those
involving the exercise of discretion and judgment, or
personal deliberation, decision, and judgment; (2) in
good faith; and (3) within the scope of the employee’s
authority.” Yanero, 65 S.W.3d at 522 (citations omitted).
However, “an officer or employee is afforded no
immunity from tort liability for the negligent
performance of a ministerial act, i.e., one that requires
only obedience to the orders of others, or when the
officer’s duty is absolute, certain, and imperative,
involving merely execution of a specific act arising from
fixed and designated facts.” Id. citing Franklin County v.
Malone, 957 S.W.2d 195, 201 (Ky. 1997). In Marson v.
Thomason, 438 S.W.3d 292, 302 (Ky. 2014), the
Supreme Court of Kentucky stressed that “[t]he nature of
the acts performed by the teacher, or any governmental
employee, determines whether they are discretionary or
ministerial[,]” (emphasis in original), and continued:

      Immunity is reserved for those
      governmental acts that are not prescribed,
      but are done, such as policy-making or
      operational decisionmaking, without clear
      directive. The responsibility for such acts

                            -5-
                    rests on the individual who has made a
                    decision to act based on his judgment,
                    without established routine, or someone else
                    in the process to allow burden-shifting. For
                    this reason, and to ensure that governmental
                    officials will exercise discretion when
                    needed, our law allows qualified immunity
                    from suit on the performance of
                    discretionary acts. This is a policy decision
                    that has long been the law of the
                    Commonwealth.

City of Brooksville v. Warner, 533 S.W.3d 688, 692-93 (Ky. App. 2017).

             ‘“[O]nce the material facts are resolved, whether a particular

defendant is protected by [qualified] official immunity is a question of law[.]’ The

converse is also true, if material factual issues remain, it cannot be determined

whether a particular defendant is protected by qualified official immunity at

the summary judgment stage.” Harrod v. Caney, 547 S.W.3d 536, 542 (Ky.

App. 2018) (emphasis added) (citation omitted).

             Here, the circuit court, in its order denying the motion for summary

judgment, merely stated, “The Defendants/Third-Party Plaintiffs’ Motion for

Summary Judgment is denied as genuine issues of fact remain[,] and the Court

with the information at hand does not find that they are entitled [to judgment] as a

matter of law at this time.”

             Booking, classifying, and housing an inmate is a matter of duty and

training, and it is not subject to deliberation or judgment but rather to following


                                          -6-
mandatory procedures. Warner, 533 S.W.3d at 694-95. Even though discovery

had closed, whether some or all the appellants followed those mandatory

procedures involves material factual determinations, making granting the motion

for summary judgment premature at the pretrial level. Harrod, 547 S.W.3d at 544.

            Accordingly, we hold that the circuit court did not err as a matter of

law in denying the appellants’ motion for summary judgment on the issue of

whether they were entitled to immunity for the allegedly negligent actions which

led to Smallwood’s death.

            The interlocutory order of the Montgomery Circuit Court is affirmed.

            ALL CONCUR.



BRIEFS FOR APPELLANTS:                    BRIEF FOR APPELLEES:

D. Barry Stilz                            Elliott C. Miller
Lynn Sowards Zellen                       Thomas W. Miller
Lexington, Kentucky                       Elizabeth C. Woodford
                                          Lexington, Kentucky




                                        -7-